Title: To Thomas Jefferson from Robert Smith, 4 July 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. July 4. 1805.
                  
                  Your favour of the 1st with its enclosure I have this moment received and be persuaded I well know how to appreciate such a Communication. As I shall leave this for Washington on the 7th (Sunday) I will bring the papers with me.—I would at this time only remark that as to the case of the lady there is not a Gentleman in the U. States of either party who does not hold in detestation the pitiful propagators of so pitiful a tale. Your Country by their approving voice at the last election have passed sentence on all the allegations that Malice has exhibited against you. This decision being of the most honorable kind and being moreover of the last resort, ought to be and, I trust, is completely satisfactory to your own mind. Your numerous friends have long since formed their opinions upon all those points of attack and the repetition of them at this time will only serve to excite their disgust. The feds here are really ashamed that such things should again be raked from the ashes. With the greatest personal regard I am Respecty Your Ob– Sert.
                  
                     Rt Smith 
                     
                  
               